Citation Nr: 1440732	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating (evaluation) for service-connected left knee osteoarthritis and left knee total arthroplasty (a left knee disability) in excess of 10 percent disabling from April 10, 2008 to June 16, 2010, and in excess of 30 percent disabling from August 1, 2011, forward, exclusive of the temporary 100 percent disability ratings assigned from April 22, 2009 to May 31, 2009, and June 16, 2010 to July 31, 2011.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In August 2009, within one year of the November 2008 rating decision that granted service connection for a left knee disability, the Veteran underwent a VA examination of the joints, including the left knee.  Because of the additional evidence, the RO readjudicated the claim in a September 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2013).  Because the additional evidence was submitted within one year of the November 2008 rating decision, finality of that rating decision was precluded under 38 C.F.R. § 3.156(b); therefore, the November 2008 rating decision is the appropriate decision on appeal regarding the left knee claim.

During the pendency of the appeal, the RO granted temporary total ratings based on the need for convalescence following surgical procedures.  As such, the appeal of the initial disability ratings for the service-connected left knee disability will not include the periods from April 22, 2009 to May 31, 2009 and June 16, 2010 to July 31, 2011 because the Veteran is already in receipt of a 100 percent rating for those periods.  See also AB v. Brown, 6 Vet. App. 35 (1993) (a veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Left Knee Disability

In a September 2009 rating decision, wherein the Veteran was awarded a temporary 100 percent disability rating from April 22, 2009 to May 31, 2009 for the service-connected left knee disability, the RO referenced a review of computerized VA treatment records from the Upstate New York Healthcare System.  Specifically, the RO indicated that, shortly after the April 2009 left knee surgery, the Veteran had measurements of left knee flexion of 90, 110, and 130 degrees.  While a VA treatment record from May 2009 revealed flexion measurement of the left knee at 110 degrees and extension at 5 degrees, the other VA treatment records indicating flexion measurements of 90 and 130 degrees are not of record.  Although the RO indicated review of the computerized VA treatment records, that evidence is not included in the physical claims file, Virtual VA, or VBMS.  A remand is warranted on this basis alone.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In the July 2008, August 2009, and February 2010 VA examination reports of the Veteran's left knee, the VA examiners indicated that the Veteran experienced flare-ups of the left knee resulting in further pain, limitations, and dysfunction.  While the August 2011 VA examiner noted that the Veteran had no significant flare-ups of the left knee, the Veteran reported that the pain, stiffness, and dysfunction are "always bad, always severe 24/7."  None of the VA examiners described any additional degrees of limitation of motion resulting from repeated use or flare-ups, and only stated that the flare-ups resulted in further pain and limitations.  Here, the VA examiners did not adequately describe any resultant loss in range of motion due to flare-ups or repetitive motion in terms of degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (holding that, because the examiner failed to "address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and should be returned for the required detail to be provided); 38 C.F.R. § 4.2 (2013).  As such, an addendum medical opinion to obtain clarification as to the degrees of range of motion lost due to pain during flare-ups and repetitive motion of the left knee disability.  If deemed necessary to ascertain the severity of the left knee disability during flare-ups and repetitive motion, another VA examination of the service-connected left knee disability is warranted.

TDIU

In the November 2011 rating decision, the issue of a TDIU was adjudicated and denied by the RO.  Since then, service connection for right knee instability, right knee osteoarthritis, and right ankle strain was granted in a June 2012 rating decision.  The current occupational impairment associated with all service-connected disabilities (to include right knee instability, right knee osteoarthritis, and right ankle strain) was not considered by the RO in the earlier adjudication of a TDIU in November 2011.  The RO should reconsider the issue of a TDIU on this basis alone.  See 38 C.F.R. §§ 4.16, 4.25 (2013).  In addition, while the Veteran has been provided multiple VA examinations of the service-connected disabilities, it is unclear whether the service-connected disabilities, alone, render the Veteran unable to obtain or maintain substantially gainful employment.  In this regard, the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A review of the Veteran's SSA records reveal that he was awarded SSA disability benefits due to severe schizophrenia, a disability for which the Veteran is not service connected.  

For these reasons, the Board finds that a remand for a VA examination is necessary to assist in determining whether the service-connected disabilities alone render the Veteran unable to obtain or maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994) (holding that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that a veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

In this case, prior to August 1, 2011, with the exception of the periods of temporary total ratings, the combined schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met.  From August 1, 2011, the combined disability rating is at least 70 percent and the combined schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are met.  38 C.F.R. § 4.16(a).  Even if the combined schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a) are not met, the additional occupational impairment and symptoms due to the service-connected disabilities will need to be considered to determine whether referral for a TDIU under the provisions of 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following action:

1. Associate with the record all VA clinical documentation from the Upstate New York Healthcare System pertaining to the treatment of the Veteran's left knee disability not already of record, including that provided after April 2009.

2. If possible, request that a medical professional with expertise in orthopedics review the claims file and provide an addendum medical opinion to the findings that the Veteran experienced further pain and impairment with flare-ups.  The relevant documents should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report.

The VA examiner should specifically provide any degree of additional limitation of motion lost, to the extent possible, resulting from repeated use with pain (i.e. repetitive motion) or flare-ups due to pain.  These determinations must be expressed in terms of additional degrees of motion lost.

3. If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable response as to the requested opinion, schedule the Veteran for a new examination of the left knee.  However, the Veteran should not be required to report for another examination as a matter of course, if the VA examiner determines that an additional examination is not necessary.

If a new examination is scheduled to assist in determining the severity of the service-connected left knee disability, the relevant documents should be reviewed by the VA examiner in conjunction with the examination, and the VA examiner should acknowledge this review in the examination report.  All indicated tests and studies must be performed and all findings must be reported in detail.

The VA examiner is requested to provide findings on the following and include an appropriate rationale for those findings:

a) Provide the ranges of motion of the left knee, expressed in degrees.

b) Determine whether the left knee disability is manifested by pain, weakened movement, excess fatigability, incoordination, or flare-ups.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  For example, the examiner should report the point (in degrees) in the range of motion when pain becomes apparent.

4. Forward the Veteran's claims file to a vocational rehabilitation or similar specialist for an opinion regarding the Veteran's employability.  Another in-person examination of the Veteran is not required unless such an examination is deemed necessary by the reviewing examiner.

The VA examiner should provide an opinion as to the effect of the Veteran's service-connected left knee disability, left ankle disability, degenerative joint disease of the right foot, right knee instability, right ankle strain, left inguinal hernia with ilioinguinal neuralgia, painful scar as residuals of post-operative left inguinal hernia, scar with underlying soft tissue damage from left inguinal hernia operation, hypertension, and right knee osteoarthritis, both individually and considered together, on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The VA examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations and SSA disability records, in the course of rendering any opinion.  Thereafter, the VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) substantially gainful employment?

b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to follow (maintain) substantially gainful employment?

In rendering these opinions, the VA examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  The Veteran is currently service connected for left knee disability, left ankle disability, degenerative joint disease of the right foot, right knee instability, right ankle strain, left inguinal hernia with ilioinguinal neuralgia, painful scar as residuals of post-operative left inguinal hernia, scar with underlying soft tissue damage from left inguinal hernia operation, hypertension, and right knee osteoarthritis.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

5. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claims for higher initial ratings for the service-connected left knee disability and a TDIU in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



